internal_revenue_service number release date index number ----------------------------------------------- ---------------------------- ---------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-134455-10 date date legend x --------------------------------------------------- ------------------------------ sub sub llc year year date state a b c d dear --------------- ------------------------------------- ----------------------------- ------------------ --------- ------- ---------------------- ------------- ----- ---- ----------------- -------------- plr-134455-10 this letter responds to your letter on behalf of x dated date and subsequent correspondence requesting a ruling that x’s rental income from its rental activities is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts the information submitted states that x was formed in year in accordance with the laws of state x wholly owns two subsidiaries sub and sub and is a member of llc treated as a partnership for federal tax purposes sub sub and llc are collectively referred to as the companies x sub sub and llc own lease and manage real_estate the properties x sub sub and llc have a tenants none of which are under net leases x intends to elect to be treated as an s_corporation for federal_income_tax purposes effective date and to make qualified_subchapter_s_subsidiary elections for sub and sub effective date x employs b full-time employees who directly perform services relating to the properties x also contracts with independent contractors to provide various services x through its employees or through the independent contractors provides certain services with respect to the properties including property inspection common area maintenance and repair including carpeting and painting janitorial and cleaning services maintenance and repair of building structural_components including roofs and facades upkeep and repair of building systems heating air conditioning plumbing water and sewer electrical and lighting parking lot maintenance landscape maintenance snow removal trash collection pest control providing security personnel and the approval and supervision of capital improvements x sub sub and llc or independent contractors also perform leasing and administrative functions including purchasing and developing new properties negotiating and drafting individual leases showing properties to prospective tenants and hiring and supervising personnel assigned to perform the property management functions in year x collected approximately dollar_figurec in gross rents and incurred approximately dollar_figured in relevant operating_expenses law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an s_corporation_election shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after plr-134455-10 the third consecutive taxable_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 defines rent as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts and representations submitted we conclude that the rental income that x derives from the properties is not passive_investment_income as described in sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a small_business_corporation eligible to make an s_corporation_election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 plr-134455-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer’s representative sincerely david r haglund david r haglund chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
